Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Amendment is agreed to as of January 13, 2015, by and between MOCON, Inc.,
a Minnesota corporation (the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (the “Bank”).

 

The Borrower and the Bank are parties to that certain Credit Agreement dated as
of March 28, 2012, as amended by a First Amendment to Credit Agreement dated as
of September 24, 2013 and a Second Amendment to Credit Agreement dated as of
March 28, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Bank has agreed to
make certain financial accommodations available to the Borrower.

 

The Borrower has requested that the Bank make certain amendments to the Credit
Agreement, and the Bank is willing to accommodate such request on the terms and
subject to the conditions set forth below.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.     Definitions; References. Capitalized terms used in this Amendment that
are defined in the Credit Agreement shall have the same meanings as defined
therein, unless otherwise defined herein.

 

2.     Amendment to Credit Agreement. Section 1.1(a) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

(a)     Line of Credit. Subject to the terms and conditions of this Agreement,
the Bank hereby agrees to make advances to Borrower from time to time up to and
including March 28, 2016 (the “Maturity Date”), not to exceed at any time the
aggregate principal amount of Six Million Dollars ($6,000,000) (the “Line of
Credit”), the proceeds of which shall be used by Borrower to (i) provide for the
working capital and general corporate purpose needs of Borrower (including the
issuance of Letters of Credit, as defined below) and Baseline-MOCON, Inc., a
Colorado corporation and a wholly owned subsidiary of Borrower (“Baseline”, and
together with Borrower, collectively, “Obligors”), and (ii) provide for
Permitted Acquisitions (as defined below). Borrower’s obligation to repay
advances under the Line of Credit shall be evidenced by a promissory note
originally dated March 28, 2012, as amended by an amended and restated
promissory note dated March 28, 2014 (as such promissory note may be amended,
extended or otherwise modified from time to time, and including each other
promissory note accepted from time to time in substitution therefor or in
renewal thereof, the “Revolving Line of Credit Note”), all terms of which are
incorporated herein by this reference.

 

3.     No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement remain in full force and effect
and apply to any advance or Letter of Credit thereunder.

 

4.     Conditions Precedent; Effective Date. This Amendment shall be effective
only if the Bank has received, on or before the date hereof (or such later date
as the Bank may agree to in writing), each of the following, each in form and
substance acceptable to the Bank:

 

(a)     this Amendment, duly executed by the Borrower;

 

 
 

--------------------------------------------------------------------------------

 

  

(b)     the Acknowledgment and Agreement of Guarantor set forth at the end of
this Amendment, duly executed by the guarantors;

 

(c)     a certificate of the secretary or other appropriate officer of each
Obligor (i) certifying that the execution, delivery and performance of this
Amendment, and the Credit Agreement as amended hereby, or the Acknowledgment and
Agreement of Guarantor, as applicable, have been duly approved by all necessary
action of the board of directors of the Obligor, and attaching true and correct
copies of the applicable resolutions granting such approval, (ii) certifying
that there have been no amendments to or restatements of the articles of
incorporation and bylaws as furnished to the Bank in connection with the
execution and delivery of the Credit Agreement, other than those that may be
attached to the certificate, and (iii) certifying the names of the officers of
such Obligor that are authorized to sign this Amendment or the Acknowledgment
and Agreement of Guarantor, as applicable, together with the true signatures of
such officers.

 

(d)     such other items as the Bank shall require.

 

Notwithstanding the foregoing, upon satisfaction of the conditions set forth in
this Section 4, the amendments set forth in Section 2 shall be deemed to have
been effective as of December 31, 2014.

 

5.     Representations and Warranties. To induce the Bank to enter into this
Amendment, the Borrower hereby represents, warrants and acknowledges that as of
the date hereof:

 

(a)     this Amendment has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms;

 

(b)     the execution, delivery and performance by the Borrower of this
Amendment does not: (i) violate any provision of any law, rule or regulation or
of any order, writ, injunction or decree presently in effect, having
applicability to the Borrower; or (ii) result in a breach of, or constitute a
default under, any indenture, loan or credit agreement or any other agreement,
lease or instrument to which the Borrower is a party or by which the Borrower or
its properties may be bound or affected;

 

(c)     no default or Event of Default exists under the Credit Agreement or any
other Loan Document; and

 

(d)     the representations and warranties contained in Article II of the Credit
Agreement are true and correct on and as of the date hereof as though made on
and as of the date hereof, except to the extent that such representations and
warranties relate solely to an earlier date.

 

6.     Costs and Expenses. Without limiting Section 7.3 of the Credit Agreement,
the Borrower agrees to pay on demand all costs and expenses incurred by the Bank
in connection with the preparation, execution and delivery of this Amendment and
all related documents herein described, including, without limitation, all
reasonable fees and disbursements of legal counsel.

 

7.     Miscellaneous.

 

(a)     The Bank wishes (and the Borrower agrees) to eliminate any possibility
that any past conditions, acts, omissions, events, circumstances or matters
would impair or otherwise adversely affect the remedies of the Bank. Therefore,
the Borrower unconditionally releases, waives and forever discharges: (i) any
and all liabilities, obligations, duties, promises or indebtedness of any kind
of the Bank to the Borrower regarding the execution, delivery or performance of
the Credit Agreement, as amended by this Amendment, the other Loan Documents, or
any document delivered thereunder arising prior to the date hereof; and (ii) all
claims, counterclaims, offsets, causes of action, suits or defenses of any kind
whatsoever (if any), whether known or unknown, which the Borrower might
otherwise have against the Bank or any of its directors, officers or employees
on account of any condition, act, omission, event, contract, liability,
obligations, indebtedness, claim, counterclaim, cause of action, defense,
circumstance or matter of any kind whatsoever, which existed, arose or occurred
at any time prior to the date hereof.

 

 
-2-

--------------------------------------------------------------------------------

 

  

(b)     Except as amended hereby, the provisions of the Credit Agreement shall
remain in full force and effect. After the effective date hereof, all references
in the Loan Documents to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended hereby.

 

(c)     This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each complete set of which,
when so executed and delivered by all parties, shall be an original, but all
such counterparts shall together constitute but one and the same instrument.

 

(d)     The execution of this Amendment shall not be deemed to be a waiver of
any default or Event of Default that may exist under the Credit Agreement or any
other Loan Document.

 

(e)     This Amendment shall be governed by the substantive laws (other than
conflict laws) of the State of Minnesota.

 

8.     Release of Bank. The Borrower hereby absolutely and unconditionally
releases and forever discharges the Bank, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, counterclaims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which the Borrower has had, now
has or has made claim to have against any such Person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Amendment, whether such claims,
counterclaims, demands or causes of action are matured or unmatured.

 

Signature page follows

 

 
-3-

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

MOCON, INC.

 

By: /s/ Elissa Lindsoe

Name: Elissa Lindsoe

Title: Chief Financial Officer, Vice President, Treasurer and Secretary

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: /s/ R. James Hancock

Name: R. James Hancock

Title: Vice President

 

 

 

-4-